Exhibit 10.2
SCHEDULE IDENTIFYING MATERIAL DIFFERENCES BETWEEN
EMPLOYMENT AGREEMENTS
BETWEEN NEOPROBE CORPORATION AND
THE INDIVIDUALS LISTED BELOW

                                              Commencement                      
    Amount of Severance     Date   Term   2008 Base Salary   Amount of Severance
  upon change of control
David C. Bupp
    1/1/2009     12 months   $ 335,000     $ 406,250     Greater of: (a) 30
months salary; or (b)$762,500
 
                                       
Brent L. Larson
    1/1/2009     24 months   $ 184,000     $ 184,000     $ 360,000  
 
                                       
Anthony K. Blair
    1/1/2009     24 months   $ 157,000     $ 157,000     $ 310,000  

                      Continuation of Benefits         Continuation of Benefits
  Upon Termination   Continuation of Benefits     Upon Disability   Without
Cause   Upon Change of Control
 
           
David C. Bupp
  Longer of 24 months or the full unexpired Term of the Agreement   Longer of
36 months or the full unexpired Term of the Agreement   Longer of 36 months or
the full unexpired Term of the Agreement
 
           
Brent L. Larson
  Longer of 12 months or the full unexpired Term of the Agreement   12 months or
the full unexpired Term of the Agreement   Longer of 12 months or the full
unexpired Term of the Agreement
 
           
Anthony K. Blair
  Longer of 12 months or the full unexpired Term of the Agreement   Longer of
12 months or the full unexpired Term of the Agreement   Longer of 12 months or
the full unexpired Term of the Agreement



 